Title: To Alexander Hamilton from William Ellery, 25 October 1790
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] October 25, 1790. “I received your letter of the 7th.,… with the Act of the United States therein enclosed. … Your idea is perfectly right that the Light money mentioned by me was for the purpose of supporting the Light-House establishments in this State, and distinct from the imposition you refer to to which Congress have declared their consent.… I have delivered to the order of Jabez Bowen Esqe. all the books, checks, documents & papers, with the marking instruments in my hands, excepting the Registers. These I conceive I may retain as a species of evidence in my behalf, until the bond I gave for my faithful conduct as Commr. of the Loan Office be delivered up or cancelled.… If you should think my holding them unnecessary … they will be delivered to him immediately.… Two hundred barrels of pickled fish, and forty three casks of dried fish of the fishery of the United [States] were shipped on board the Brigantine Happy Return Benjamin Sayre Master for Cape Francois, and there landed as appears by a Certificate of two merchants of that port. The weight of the dried fish is specified in the manifest of the outward cargo of said Brigantine which was cleared out from this Port last July; but the pickled and dried fish were laden on board said Brig without notice and without inspection. Is the owner entitled to the allowance allowed by law in lieu of a drawback on the duties imposed on the importation of salt. Please to favour me with an answer to this Question.”
